 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7
                                       EASTERN DISTRICT OF CALIFORNIA
 8

 9       ABEL MARTINEZ,                                         Case No. 1:19-cv-01078-AWI-EPG-HC

10                       Petitioner,                            ORDER ADOPTING FINDINGS AND
                                                                RECOMMENDATION, DISMISSING
11              v.                                              PETITION FOR WRIT OF HABEAS
                                                                CORPUS, DIRECTING CLERK OF COURT
12       PEOPLE OF THE STATE OF                                 TO CLOSE CASE, AND DECLINING TO
         CALIFORNIA,                                            ISSUE A CERTIFICATE OF
13                                                              APPEALABILITY
                         Respondent.
14                                                              (ECF No. 9)

15

16             Petitioner is proceeding pro se with a petition for writ of habeas corpus pursuant to 28
                                       1
17 U.S.C. § 2254. On December 16, 2019, the Magistrate Judge issued Findings and

18 Recommendation that recommended dismissing the petition for writ of habeas corpus without

19 prejudice for failure to exhaust state judicial remedies. (ECF No. 9). These Findings and

20 Recommendations were served on Petitioner and contained notice that any objections were to be

21 filed within thirty (30) days of the date of service of the Findings and Recommendation. To date,

22 Petitioner has filed no objections, and the time for doing so has passed.

23             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted

24 a de novo review of the case. Having carefully reviewed the entire file, the Court concludes that

25 the Findings and Recommendation is supported by the record and proper analysis, and there is no

26 need to modify the Findings and Recommendation

27
     1
         The Findings and Recommendation was signed on December 13, 2019 but entered on the docket on December 16,
28 2019.


                                                            1
 1          A state prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal a

 2 district court’s denial of his petition, and an appeal is only allowed in certain circumstances.

 3 Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). The controlling statute in determining

 4 whether to issue a certificate of appealability is 28 U.S.C. § 2253, which provides as follows:

 5                  (a) In a habeas corpus proceeding or a proceeding under section
                    2255 before a district judge, the final order shall be subject to
 6                  review, on appeal, by the court of appeals for the circuit in which
                    the proceeding is held.
 7
                    (b) There shall be no right of appeal from a final order in a
 8                  proceeding to test the validity of a warrant to remove to another
                    district or place for commitment or trial a person charged with a
 9                  criminal offense against the United States, or to test the validity of
                    such person’s detention pending removal proceedings.
10
                    (c) (1) Unless a circuit justice or judge issues a certificate of
11                      appealability, an appeal may not be taken to the court of
                        appeals from–
12
                            (A) the final order in a habeas corpus proceeding in which
13                          the detention complained of arises out of process issued by
                            a State court; or
14
                            (B) the final order in a proceeding under section 2255.
15
                        (2) A certificate of appealability may issue under paragraph (1)
16                      only if the applicant has made a substantial showing of the
                        denial of a constitutional right.
17
                        (3) The certificate of appealability under paragraph (1) shall
18                      indicate which specific issue or issues satisfy the showing
                        required by paragraph (2).
19

20          If a court denies habeas relief on procedural grounds without reaching the underlying

21 constitutional claims, the court should issue a certificate of appealability “if jurists of reason

22 would find it debatable whether the petition states a valid claim of the denial of a constitutional

23 right and that jurists of reason would find it debatable whether the district court was correct in its

24 procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). “Where a plain procedural bar

25 is present and the district court is correct to invoke it to dispose of the case, a reasonable jurist

26 could not conclude either that the district court erred in dismissing the petition or that the

27 petitioner should be allowed to proceed further.” Id.

28 ///


                                                      2
 1          In the present case, the Court finds that reasonable jurists would not find the Court’s

 2 determination that Petitioner’s federal habeas corpus petition should be dismissed debatable or

 3 wrong, or that Petitioner should be allowed to proceed further. Therefore, the Court declines to

 4 issue a certificate of appealability.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1. The Findings and Recommendation issued on December 16, 2019 (ECF No. 9) is

 7              ADOPTED IN FULL;

 8          2. The petition for writ of habeas corpus is DISMISSED WITHOUT PREJUDICE for

 9              failure to exhaust state judicial remedies;

10          3. The Clerk of Court is directed to CLOSE the case; and

11          4. The Court DECLINES to issue a certificate of appealability.

12
     IT IS SO ORDERED.
13

14 Dated:     February 20, 2020
                                                  SENIOR DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      3
